Citation Nr: 1137732	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  06-11 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for left shoulder malignant melanoma (skin cancer).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel
INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from August 1978 to March 1979.  He also served various periods of inactive duty training (INACDUTRA) in the Georgia Air National Guard from May 20, 1978 until his retirement on August 23, 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2005 rating decision in which the RO, inter alia, denied service connection for left shoulder malignant melanoma.  In March 2005, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2006, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2006.

In August 2008, the appellant testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

In October 2008, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in an April 2010 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

In June 2010, the Board again remanded the claim to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a July 2011 SSOC) and returned the matter on appeal to the Board for appellate consideration.





FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The appellant has credibly asserted in-service sun exposure injury while serving as an avionics flight line systems specialist with the Georgia Air National Guard.

3.  Although left shoulder malignant melanoma was not diagnosed in service, the competent, uncontradicted medical opinion evidence indicates that that the appellant's currently diagnosed left shoulder malignant melanoma is the result of sun exposure injury incurred during full-time ACDUTRA and part-time INACDUTRA.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for left shoulder malignant melanoma are met.  38 U.S.C.A. §§ 101(22), (24), 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board observes that, with respect to the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA). See 38 U.S.C.A. §§ 101(22), (24); 38 C.F.R. § 3.6.

The Board notes that, in adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Considering the pertinent evidence of record in light of the above, and resolving all reasonable doubt in the appellant's favor, the Board finds that service connection for left shoulder malignant melanoma is warranted.

During his Board hearing and in various written statements, the appellant has asserted that his skin cancer is due to prolonged exposure to the sun during his 26 years of serving as an avionics flight line systems specialist with the Georgia Air National Guard.  He estimated that, during his Air National Guard service, about 95 percent of the time he was outdoors on the flight line; that many times he was in a restricted "no hat" area; and that normally it was hot most of the time, so that he would be in a T-shirt at least 6 to 8 months of the year and maybe 9 months of the year, especially in Georgia.  The appellant also testified that, about one week after his official retirement from the National Guard, he discovered melanoma around the collar area and made an appointment to see his regular physician.  The appellant indicated that, when he saw his private physician in September 2004, he excised the area and sent it for a biopsy.  The biopsy was consistent with malignant melanoma in situ.  

In a March 2006 statement, the appellant's private physician confirmed that, on September 17, 2004, a nevus suspected to be melanoma was removed from the appellant's left shoulder that was later found to be malignant melanoma in situ.  The physician added that, as has been described in the past, melanoma or similar skin lesions may result from prolonged unprotected sun exposure.

The appellant underwent VA examination in March 2010.  The impression was malignant melanoma of the left shoulder.  While the examiner opined that it was at least as likely as not that the appellant's malignant melanoma was incurred during his Air National Guard service, the dates of the appellant's ACDUTRA and INACDUTRA service were reported incorrectly.  Thus, the claim was remanded in order to obtain an addendum opinion addressing the correct dates of the appellant's service.

In a November 2010 addendum opinion, the March 2010 VA examiner opined that it was at least as likely as not-based on the corrected dates of the appellant's service- that his malignant melanoma was the result of cumulative overexposure to the sun during his full-time ACDUTRA from 1977 to 1978 and his part-time INACDUTRA from 1978 to 2004.  

While the appellant's service treatment records do not document the occurrence of, or treatment for, any skin disorder due to exposure to the sun, the appellant is competent to assert the occurrence of in-service injury due to prolonged in-service exposure to the sun.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The appellant's service personnel records confirm that the majority of the time he served as an avionic communications or navigation systems specialist in the Air National Guard.  Considering the circumstances of the appellant's service, he likely worked under conditions where he had significant, prolonged exposure to the sun.  Thus, the Board accepts the appellant's statements as credible evidence of prolonged sun exposure during service.  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2010).  

Moreover, the Board finds the opinion provided by the VA examiner in the November 2010 addendum report highly probative evidence on the question of whether the appellant's left shoulder malignant melanoma is the result of prolonged sun exposure during service.  In the November 2010 addendum report, the VA examiner provided an opinion that it was at least as likely as not that the appellant's malignant melanoma was the result of cumulative sun exposure during his periods of ACDUTRA and INACDUTRA.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the appellant (in March 2010).  The examiner also provided a rationale for her opinion; stating that the appellant reported an extensive history of sun exposure while serving with the Air National Guard and the medical literature indicates that exposure to ultraviolet radiation from sunlight greatly increases the risk of skin cancer.  The examiner also noted that development of the melanoma likely occurred at the end of the appellant's service, given the date of diagnosis and his history of prolonged sun exposure.  Moreover, the November 2010 addendum opinion is consistent with other evidence of record.  Notably, the appellant's private physician stated that melanoma or similar skin lesions may result from prolonged unprotected sun exposure.  

The Board points out that VA is not free to ignore a medical opinion (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to reject a medical opinion based on its own medical judgment (see Obert v. Brown, 5 Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 (1991)), even if the opinion is based on lay assertions.  The fact that an examiner relied on the assertions of the appellant does not render the opinion not credible unless the Board finds that the lay statements are not credible.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Here, as discussed above, the Board has evaluated the totality of the evidence in determining that the statements of the appellant regarding in-service sun exposure have been consistent throughout the appeal and are corroborated by objective evidence (notably, the appellant's personnel file).  Hence, the Board also accepts as credible and probative the medical opinion evidence that is based, in part, on these credible lay assertions.  Significantly, on the question of medical nexus between current left shoulder malignant melanoma and service, there is no contrary objective evidence or opinion of record.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Given the totality of the evidence, and resolving all reasonable doubt in the appellant's favor, the Board concludes that the criteria for service connection for left shoulder malignant melanoma are met.


ORDER

Service connection for left shoulder malignant melanoma is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


